NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-7034


                                   RONALD J. BELIN,

                                                            Claimant-Appellant,

                                            v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      Ronald J. Belin, of Tallahassee, Florida, pro se.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director; and Martin F. Hockey, Jr., Assistant Director. Of counsel on the brief
were Michael J. Timinski, Deputy Assistant General Counsel; and Amanda R. Blackmon,
Attorney, Office of General Counsel, United States Department of Veterans Affairs,
Washington, DC .

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                        NOTE: This disposition is nonprecedential.


       United States Court of Appeals for the Federal Circuit
                                         2008-7034


                                     RONALD J. BELIN,

                                                              Claimant-Appellant,

                                             v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.

Appeal from the United States Court of Appeals for Veterans Claims in 05-2268,
Judge Robert N. Davis.

                             __________________________

                             DECIDED: April 9, 2008
                             __________________________


 Before MAYER, LOURIE and SCHALL, Circuit Judges.

 PER CURIAM.

        Ronald J. Belin appeals the judgment of the Court of Appeals for Veterans

 Claims (“Veterans Court”), which affirmed the Board of Veterans’ Appeals decision

 denying entitlement of service connection for: (1) residuals of wrist injuries, (2) residuals

 of exposures to herbicides, and (3) “constant otic development.” Ronald J. Belin v.

 Gordon H. Mansfield, No. 05-2268 (Vet. App. Oct. 22, 2007).              Because we lack

 jurisdiction, we dismiss his appeal.

        Our authority to review a decision of the Veterans Court is extremely limited.

 We may review such a decision only to the extent that it pertains to the validity of “a rule
of law or of any statute or regulation . . . or any interpretation thereof (other than a

determination as to a factual matter),” or “to interpret constitutional and statutory

provisions, to the extent presented and necessary to a decision.”        38 U.S.C. §§

7292(a), 7292(c). Unless an appeal from the Veterans Court presents a constitutional

issue, we do not otherwise have jurisdiction to review either “a challenge to a factual

determination” or “a challenge to a law or regulation as applied to the facts of a

particular case.” 38 U.S.C. § 7292 (d)(2).

       Belin sets forth many reasons why he believes the Veterans Court decision was

erroneous. He does not, however, identify any error or issues pertaining to the validity

or the interpretation of a rule, statute or regulation. Moreover, after an independent

review of the record, we see no constitutional issues upon which jurisdiction could be

predicated.

       Since Belin’s appeal challenges only the Veterans Court’s application of

established law concerning service connection to the facts and circumstances of his

case, we have no jurisdiction to review it.




2008-7034                                     2